Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 26, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  149875 (27)                                                                                                          Justices


  IN RE HILTON
  __________________

  GAMAL ALI HILTON,

                Plaintiff-Appellant,

  v                                                                  SC: 149875
                                                                     COA: 320270
  MANISTEE COUNTY CLERK,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of August 13, 2014 is denied because it does not appear that the order was entered
  erroneously. Within 21 days of the certification of this order, plaintiff shall pay the initial
  partial filing fee of $13.00 as ordered. Failure to comply with the terms of this order
  shall result in administrative dismissal of plaintiff’s appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 26, 2014
          jam
                                                                                Clerk